Case 0:19-cv-61430-AHS Document 127 Entered on FLSD Docket 04/15/2020 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  (FT LAUDERDALE DIVISION)
                               CASE NO. 0:19-cv-61430-SINGHAL/Valle

  ELIZABETH E. BELIN, et al.,
                 Plaintiffs,
                                                         CLASS ACTION
  v.
  HEALTH INSURANCE INNOVATIONS, INC.,
  et al.,
                 Defendants.
                                                     /

       DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO AMEND DEADLINES
           IN THE ORDER SETTING TRIAL AND PRE-TRIAL SCHEDULE

         Defendants Health Insurance Innovations, Inc. (“HII”), Health Plan Intermediaries

  Holdings, LLC (“HPIH”), and Michael Kosloske (“Kosloske”) (collectively “Defendants”),

  hereby submit this Reply in support of Defendants’ Motion to Amend Deadlines in the Order

  Setting Trial and Pre-Trial Schedule (“Motion”) (D.E. 115), and in opposition to Plaintiffs’

  Response (D.E. 125), as follows:

  I.     Introduction

         On March 30, 2020, Defendants filed their Motion (D.E. 115) to extend the deadlines

  currently set forth in in the January 30, 2020 Order Setting Trial and Pre-Trial Schedule,

  Requiring Mediation, and Referring Certain Matters to Magistrate Judge (D.E. 56) (“Scheduling

  Order”). Defendants’ Motion is based on the instant COVID-19 crisis, which makes it extremely

  difficult to prepare for and conduct depositions of the eight Class Plaintiffs and Plaintiffs’ two

  experts, and to prepare for and defend three additional depositions of Defendants requested by

  Plaintiffs. According to the Scheduling Order, these depositions must presently be concluded

  prior to the May 22, 2020 class certification discovery deadline. (See D.E. 115). In an abundance
Case 0:19-cv-61430-AHS Document 127 Entered on FLSD Docket 04/15/2020 Page 2 of 6



  of a caution, concurrently with filing the Motion, Defendants noticed the depositions of Plaintiffs

  for the end of April/early May. In the time that this Motion has been pending, Plaintiffs sought

  and received a protective order from Magistrate Valle (D.E. 124), requiring Plaintiffs’ depositions

  take place remotely “[a]bsent a court ordered extension of the trial deadlines, see ECF No. [115]”

  (the “Order”). Plaintiffs’ Response relies on Magistrate Valle’s Order (D.E. 125), which is

  expressly subject to the Court’s ruling on this Motion. Also, a different legal standard applies

  here. The Order entered by Magistrate Valle does not change the question before this Court or

  negate the good cause to extend the deadlines in this case.

         Plaintiffs argue that good cause does not exist to extend the deadlines in this matter,

  despite the fact that all of the attorneys’ offices are currently shuttered and both sides are working

  in far less then optimal conditions in their respective homes. This is a very complex RICO class

  action involving now close to a million pages of documents based on the materials recently

  provided by third parties, and two extensive expert reports recently served by Plaintiffs. The

  present impediments of working remotely with limitations on staff and other crucial resources are

  compounded by the volume of documents, numerous key deponents, and the overall complexities

  of this case. Plaintiffs’ stoic devotion to stand firm on the deadlines in the Scheduling Order will

  only result in an unfair advantage over Defendants. Simply stated, there is good cause to extend

  the deadlines in the Scheduling Order due to the profound logistical difficulties and complications

  presented by the COVID-19 global pandemic. See Kleiman v. Wright, 2020 WL 1472087 (S.D.

  Fla. Mar. 26, 2020) (COVID-19 pandemic good cause to amend scheduling order).

  II.    Argument

         Federal Rule of Civil Procedure 16(b)(4) permits modification of a court-ordered

  schedule “for good cause and with the judge’s consent.” In addition, Rule 16 grants district




                                                    2
Case 0:19-cv-61430-AHS Document 127 Entered on FLSD Docket 04/15/2020 Page 3 of 6



  courts the power to police their dockets, including the imposition of deadlines. Mingo v. Sugar

  Cane Growers Co-Op of Fla., 864 F.2d 101, 102 (11th Cir. 1989). If the parties, like the

  litigants here, diligently and timely pursue their rights but for reasons other than their own

  negligence are unable to comply with the court’s deadline, the court should exercise its

  discretion and modify its scheduling order. Payne v. Ryder Sys., 173 F.R.D. 537, 539 (M.D.

  Fla. 1997).

         Plaintiffs’ contention that Defendants seek an indefinite extension is simply not true. In

  the Motion, Defendants explain why a four-month extension was necessary and reasonable in

  this case and included a detailed chart with suggested dates to which all deadlines could be

  moved. Prior to filing the Motion, Defendants conferred with Plaintiffs and proposed a six-week

  extension that could be revisited depending on the status of the COVID-19 pandemic. (D.E. 115

  at pp. 8-9). Plaintiffs note in their Response that Defendants, in an unrelated action, had sought a

  six-week extension on certification deadlines. Scheduling issues are unique to each case. An

  initial six-week extension may be sufficient. Nonetheless, the challenges of working under the

  COVID-19 restrictions are amplified by the volume of documents and number of depositions in

  this case. The parties continue to obtain documents from various sources, including Simple

  Health’s Receiver. Communications with the Receiver have, in fact, been delayed based on

  internet connectivity issues for the Receiver’s counsel. Documents from the Receiver will be

  important for the at-least eleven party depositions (based on the eight Plaintiffs and the recent

  request for depositions made by Plaintiffs) and two expert depositions that will need to take

  place before the class discovery cutoff.

         Plaintiffs miss the point in describing their experience with remote depositions and ability

  to use such technology to adequately use a relatively small number of exhibits in their own




                                                   3
Case 0:19-cv-61430-AHS Document 127 Entered on FLSD Docket 04/15/2020 Page 4 of 6



  practice. The key issue is whether or not there is good cause to extend the class certification

  discovery deadlines based on the COVID-19 pandemic. As addressed both here and in the

  Motion, good cause exists. See Martinez v. Cherry Bekaert, LLP, No. 1:18-25429 (Goodman),

  (S.D. Fla. Mar. 25, 2020) (Dkt. No. 49) (granting motion to extend deadlines in scheduling order,

  including discovery deadlines, based on COVID-19 and travel issues). Judge Goodman is not

  alone in granting extensions of current deadlines based on the COVID-19 pandemic as the

  Northern District of Illinois has extended all deadlines for a total of 49 days (see Amended

  General Order 20-0012 and Second Amended General Order 20-0012), and the Eleventh Judicial

  Circuit in and for Miami-Dade County, Florida has extended all deadlines falling between

  March 13, 2020 and June 1, 2020 by 80 days (see Administrative Order No. 20-08). An

  extension of four months may possibly affect the calendar call and the trial date. For this reason,

  Defendants suggested an initial extension of six weeks.

         Plaintiffs point out that the litigation during this pandemic should not stop. Defendants

  agree and have diligently devoted substantial resources to the progress of this litigation.

  Research, motions, and paper discovery can be done on a computer with only limited

  interruptions as pointed out in the Motion. Taking live, critical depositions of parties, witnesses,

  and experts with voluminous documents presents a different set of insurmountable challenges.

         Travel restrictions and social distancing necessitated by the pandemic has caused an

  obviously difficult situation, particularly in a complex case such as this one. The voluminous

  documents along with the extensive and critical depositions that will need to be effectively

  conducted are good cause for a short extension of the dates in the Scheduling Order.

  Furthermore, the pleadings in this matter are not closed as the Court recently conducted a hearing

  on April 9, 2020 on Defendants’ Motions to Dismiss the Second Amended Complaint. A




                                                   4
Case 0:19-cv-61430-AHS Document 127 Entered on FLSD Docket 04/15/2020 Page 5 of 6



  modification of the Scheduling Order will not impede the otherwise prompt resolution of this

  dispute. The denial of an extension, however, will surely result in prejudice to Defendants.

          Recently, in Kleiman, 2020 WL 1472087, the court found good cause to amend the

  scheduling order due to the COVID-19 global pandemic, and the related profound logistical

  difficulties affecting residents of Florida and other states, businesses and courts, and outstanding

  depositions to be taken. The court recognized “the present difficulties of working remotely with

  limited staff and resources against the COVID-19 backdrop” and emphasized:

          Indeed, a national emergency has been declared by President Trump, the State of
          New York has been particularly crippled by the outbreak, and courts and other
          workforces across the nation are stretched thin. In this setting, it is therefore
          appropriate to amend the current deadlines.

  Id., at *2.

          These same profound and logistical difficulties stemming from the COVID-19 global

  pandemic demonstrate good cause for amending the Scheduling Order in this complex putative

  RICO class action.

  III.    Conclusion

          For all of these reasons, Defendants respectfully request the Court grant the Motion and

  enter an order amending the Scheduling Order to extend the deadlines by four months or, in the

  alternative, extend the deadlines by six weeks.




                                                    5
Case 0:19-cv-61430-AHS Document 127 Entered on FLSD Docket 04/15/2020 Page 6 of 6



  Dated: April 15, 2020.
                                          By: s/ Garry W. O’Donnell
                                             Garry W. O’Donnell, Esq.
                                             Florida Bar No. 0478148
                                             Email: garry.odonnell@gmlaw.com
                                             Dariel J. Abrahamy, Esq.
                                             Florida Bar No. 0014901
                                             Email: dariel.abrahamy@gmlaw.com
                                             Aaron T. Williams, Esq.
                                             Florida Bar No. 99224
                                             Email: aaron.williams@gmlaw.com
                                             GREENSPOON MARDER LLP
                                             2255 Glades Road, Suite 400-E
                                             Boca Raton, Florida 33431
                                             Telephone: (561) 994-2212
                                             Facsimile: (561) 807-7527
                                             Attorneys for Defendants, Health Insurance
                                             Innovations, Inc., Health Plan Intermediaries
                                             Holdings, LLC, and Michael Kosloske



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing document was filed with the Clerk of Court

  using the Court’s CM/ECF system on this 15th day of April, 2020, which will generate

  notification to all known counsel of record or pro se parties.


                                                By: s/ Garry W. O’Donnell
                                                   Garry W. O’Donnell, Esq.




                                                   6
